

 
PROMISSORY NOTE
 
May 25, 2006
 
FOR VALUE RECEIVED, INNOFONE.COM, INCORPORATED, a Nevada corporation
(“Innofone”), hereby promises to pay to the order of ____________________(the
“Holder”), the principal sum of ___________________($___________) (the
“Principal”) in equal monthly installments of $___________ beginning July 1,
2006. All amounts owing under this Note shall be paid by in lawful money of the
United States of America in immediately available funds.


Payment.


(a) Innofone shall pay to the Holder on each of the twelve (12) consecutive
monthly anniversaries beginning July 1, 2006, the sum of $__________.
 
(b) Innofone may, at its option, prepay the principal of this Note, in whole or
in part, without payment of any premium or penalty, by giving written notice
thereof to the Holder at least one (1) day prior to the date selected for
prepayment.
 
Attorneys Fees and Court Costs. If this Note shall be collected by legal
proceedings or through any court or shall be referred to an attorney because of
any default, Innofone agrees to pay all attorney’s fees, disbursements and court
costs incurred by the Holder.


Event of Default. If any of the following events, acts or circumstances shall
occur for any reason whatsoever (and whether such occurrence shall be voluntary
or involuntary or come about or be affected by operation of law or otherwise) it
shall be considered an Event of Default:


(a) If Innofone shall fail to make payment required under this Note within five
(5) Business Days of its due date; or


(b) The entry of a decree or order by a court having jurisdiction adjudging
Innofone a bankrupt or insolvent, or approving a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of
Innofone, under federal bankruptcy law, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
and the continuance of any such decree or order unstayed and in effect for a
period of thirty (30 ) days; or the commencement by Innofone of a voluntary case
under federal bankruptcy law, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency, or other similar law, or the
consent by Innofone to the institution of bankruptcy or insolvency proceedings
against it, or the filing by Innofone of a petition or answer or consent seeking
reorganization or relief under federal bankruptcy law or any other applicable
federal or state law, or the consent by Innofone to the filing of such petition
or to the appointment of a receiver, liquidator, assignee, trustee, sequestrator
or similar official of the Borrower or of any substantial part of the property
of Innofone, or the making by Innofone of an assignment for the benefit of
creditors, or the admission by Innofone in writing of its inability to pay its
debts generally as they become due, or the taking of corporate action by
Innofone in furtherance of any such action.


 
 

--------------------------------------------------------------------------------

 
Rights of Holder upon Default. Upon the occurrence and during the continuation
of any Event of Default, immediately and without notice, all outstanding
principal payable by the Innofone hereunder plus ten percent (10%) of such
amount shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding.
 
Governing Law. This Note is being delivered in, is intended to be performed in,
shall be construed and interpreted in accordance with, and be governed by the
internal laws of the State of New York without regard to principles of conflict
of laws.
 
No Presentment, Demand or Notice Required. Innofone waives presentment for
payment, demand, notice of demand and of dishonor and nonpayment of this Note,
protest and notice of protest, diligence in collecting, and the bringing of suit
against any other party, and agrees to all renewals, extensions, modifications,
partial payments, releases or substitutions of security, in whole or in part,
with or without notice, before or after the date payment is demanded hereunder.
Additionally, the undersigned's obligations hereunder shall be absolute and
unconditional, and shall not be subject to any counterclaim, setoff, deduction
or defense the undersigned may have.
 
Headings Descriptive. The headings of the several paragraphs and subparagraphs
of this Note are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Note.
 
Waiver of Trial by Jury. INNOFONE HEREBY, KNOWINGLY, UNCONDITIONALLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY, TO THE FULLEST EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED ON THIS NOTE OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE OR ANY DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION
WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION THEREWITH. INNOFONE,
ALSO WAIVES, IN ANY SUCH LITIGATION, THE ASSERTION OF ANY AFFIRMATIVE DEFENSES,
SETOFFS, COUNTERCLAIMS, ANY OBJECTION TO SUCH ACTION BEING BROUGHT BY WAY OF
MOTION FOR SUMMARY JUDGMENT IN LIEU OF COMPLAINT (OR SIMILAR ACCELERATED
METHOD), AND THE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
AND AGREES THAT SERVICE OF ANY SUCH PROCESS MAY BE MADE BY CERTIFIED MAIL
DIRECTED TO INNOFONE AT INNOFONE'S ADDRESS AS SET FORTH IN THIS NOTE. FURTHER,
INNOFONE CERTIFIES THAT NO REPRESENTATIVE OF KEVIN, OR COUNSEL TO KEVIN, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT KEVIN WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
INNOFONE HEREBY ACKNOWLEDGES THAT KEVIN HAS BEEN INDUCED TO ACCEPT THIS NOTE BY,
INTER ALIA, THE PROVISIONS OF THIS SECTION.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Innofone has executed this Note as of the date first set
forth above.
 
Innofone.com, Incorporated
 


 
By: /s/ Alex Lightman
Alex Lightman, Chief Executive Officer and President 
 
 